                    2:03-cr-20004-MMM # 248     Page 1 of 39
                                                                                      E-FILED
                                                     Monday, 21 September, 2020 06:01:50 PM
                                                                 Clerk, U.S. District Court, ILCD


               IN THE UNITED STATES DISTRICT COURT
               FOR THE CENTRAL DISTRICT OF ILLINOIS
                       SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   )      Case No. 03-20004
                                           )
ROSS THACKER,                              )
                                           )
            Defendant.                     )

             GOVERNMENT’S RESPONSE TO DEFENDANT’S
           AMENDED MOTION FOR COMPASSIONATE RELEASE

      The United States of America, by its attorneys John C. Milhiser,

United States Attorney, and Timothy A. Bass, Assistant United States

Attorney, respectfully submits its response in opposition to the defendant’s

amended motion for compassionate release:

I.    Background

      On April 4, 2003, the defendant, Ross Thacker, was charged in a

superseding indictment with two counts of interference with commerce by

robbery, in violation of 18 U.S.C. § 1951 (Counts 1 and 5), and two counts of

carrying a firearm during and in relation to a crime of violence, in violation of

18 U.S.C. § 924(c) (Counts 2 and 6). (R.10) The charges resulted from the

defendant and his co-defendant, Semaji Warrant, committing several armed

robberies in Champaign County, Illinois. Untied States v. Thacker, 2006 WL
                    2:03-cr-20004-MMM # 248     Page 2 of 39




2006 WL 3374174, at *1 (7th Cir. Nov. 11, 2006). “On one occasion, one of the

defendants pistol-whipped an employee.” Id. Following two separate trials in

2004, the defendant was convicted of all counts charged in the superseding

indictment. (d/e 4/22/04;R.133; d/e 5/6/04;R.153)

      At sentencing, the defendant faced a final offense level of 24, a criminal

history category of V, a resulting sentencing range of 92 to 115 months of

imprisonment, and mandatory consecutive sentences of 7 and 25 years of

imprisonment, respectively, for the section 924(c) offenses. (PSR ¶¶54, 82-83)

Despite being only 22 years of age, the defendant had 10 criminal history

points resulting from prior convictions for residential burglary, burglary, and

armed robbery. (PSR ¶¶50-52) He committed the charged federal offenses

while on state parole and within two years of release from state

imprisonment. (PSR ¶53) The Court sentenced the defendant to a total of 400

months (33 years, 4 months) of imprisonment. (d/e 3/9/05;R.187) This term

consisted of 16 months of imprisonment on Counts 1 and 5, to run

concurrently, a consecutive term of 300 months of imprisonment on Count 2,

and a consecutive term of 84 months of imprisonment on Count 6. (d/e

3/9/05;R.187)

II.   The Defendant’s Expected Release Date and Medical Status

      According to the Bureau of Prisons (BOP), the defendant is serving his

sentence at FCI - Gilmer, which has a population of 1,287.

                                      -2-
                    2:03-cr-20004-MMM # 248      Page 3 of 39




https://www.bop.gov/locations/institutions/gil/. His current expected release

date is December 5, 2033. According to BOP, the defendant has received four

disciplinary infractions for assaulting without serious injury, three

disciplinary infractions for being insolent to a staff member, and two

disciplinary infractions for being absent from assignment and refusing to

obey an order. In addition, he has received disciplinary infractions for

possessing drugs or alcohol, fighting with another person, phone abuse,

refusing to take alcohol test, and possessing intoxicants. BOP has assessed

the defendant at a high risk recidivism level.

      According further to BOP, there are 2 inmates at FCI – Gilmer with

confirmed cases of COVID-19, with 5 inmates and 2 staff members who have

recovered.

      According to his BOP medical records, the defendant is 44 years old

and his medical conditions include hypertension, unspecified essential, acute

periodontitis, Type 2 diabetes mellitus, hyperlipidemia, unspecified and

unspecified hemorrhoids. He is receiving treatment for his health issues, and

his condition is considered stable. According to his most recent medical

records of April 2020, the defendant appears well, alert, and oriented.

      According to the probation office’s compassionate release report, the

defendant’s proposed release plan of residing with his wife is not suitable.

The probation office explains that the defendant’s relationship with his wife

                                      -3-
                    2:03-cr-20004-MMM # 248    Page 4 of 39




has only taken place in a controlled institutional environment, and the couple

have never resided together outside of this environment as adults. In

addition, the probation office advises that the Eastern District of Wisconsin

would need to investigate the release plan and advise whether it would

accept supervision of the defendant.

III.   Defendant’s Motion for Compassionate Release

       In his amended motion for compassionate release, the defendant

alleges that he has exhausted his administrative remedies with BOP, he

currently suffers from health conditions (apparently type II-diabetes and

hypertension) that create a higher risk of severe illness from COVID-19, and

the consecutive sentence structure of 18 U.S.C. 924(c) has been amended

such that if he were prosecuted today, he would only receive consecutive

sentences of 7 and 7 years of imprisonment rather than 7 and 25 years of

imprisonment.

IV.    Argument

         A. The Defendant’s Motion Should Be Denied on the Merits

       The compassionate release statute provides, in pertinent part:

             The court may not modify a term of imprisonment once it
       has been imposed except that—

       (1) in any case—

       (A) the court, upon motion of the Director of the Bureau of
       Prisons, or upon motion of the defendant after the defendant has

                                       -4-
                    2:03-cr-20004-MMM # 248     Page 5 of 39




      fully exhausted all administrative rights to appeal a failure of the
      Bureau of Prisons to bring a motion on the defendant’s behalf or
      the lapse of 30 days from the receipt of such a request by the
      warden of the defendant’s facility, whichever is earlier, may
      reduce the term of imprisonment (and may impose a term of
      probation or supervised release with or without conditions that
      does not exceed the unserved portion of the original term of
      imprisonment), after considering the factors set forth in section
      3553(a) to the extent that they are applicable, if it finds that--

            (i) extraordinary and compelling reasons warrant such a
      reduction . . .

18 U.S.C. § 3582(c)(1)(A).

      In this case, it appears that the defendant has satisfied the statutory

exhaustion requirement. In addition, the government concedes that the

defendant’s medical records reflect that he suffers from type-II diabetes,

which, according to the CDC, results in an “increased risk of severe illness

from COVID-19,” and hypertension, where the defendant “might be at an

increased risk for severe illness from COVID-19.”

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html. The defendant’s motion, however, fails on the

merits.

      First, although the defendant suffers from a health condition -- type II-

diabetes -- that results in an increased risk of severe illness from COVID-19

and therefore presents a compelling and extraordinary reason to consider his

motion, this condition and his other health issues are being treated with


                                      -5-
                     2:03-cr-20004-MMM # 248     Page 6 of 39




medication, and his overall condition is considered stable. Accordingly, the

defendant does not appear to be suffering from “a serious physical or medical

condition . . . that substantially diminishes the ability to provide self-care

within the environment of a correctional facility and from which he or she is

not expected to recover.” U.S.S.G. § 1B1.13 comment n.1(A)(ii).

      Second, the current COVID-19 epidemic, although undoubtedly

extreme and serious, is not by itself an “extraordinary and compelling reason”

to grant a motion for compassionate release. As Judge Shadid has held, “the

mere presence of COVID-19 in a particular prison cannot justify

compassionate release—if it could, every inmate in that prison could obtain

release.” United States v. Cabrera, 2020 WL 2549941, at * 4 (C.D. Ill. May

19, 2020); see also United States v. Hamlin, 2020 WL 1703848, at *5 (E.D.

Wis. Apr. 8, 2020) (“Several courts have noted that the existence of the

COVID-19 crisis alone is not sufficient to justify release if traditional factors

warrant detention.”). The defendant has not established that FCI-Gilmer,

which currently has 2 inmates with confirmed cases of COVID-19 and 5

inmates and 2 staff members who have recovered, is facing a serious

outbreak of COVID-19 infections or is unable to successfully contain any

outbreak.

      Third, and most importantly, a reduction in the defendant’s sentence is

plainly inconsistent with 18 U.S.C. § 3553(a)(1)(D), namely, “to protect the

                                       -6-
                    2:03-cr-20004-MMM # 248     Page 7 of 39




public from further crimes of the defendant[.]” His criminal history, as

detailed above and including conduct involved in the federal offenses in this

case, is extensive and violent and resulted in a criminal history category of V

at the age of 22. In addition, he has multiple and significant disciplinary

incidents within BOP, including assault without serious injury, and is

assessed at a high risk recidivism level. This significant criminal history and

conduct within BOP strongly suggest, if not conclusively demonstrate, that

the defendant is a continuing danger to the community if released. He should

not be released back into the community any sooner than necessary.

         B. The Amendment of 18 U.S.C. 924(c) is Not a Basis to Grant the
            Defendant Compassionate Release

      The defendant further argues that his motion for compassionate release

should be granted based on the length of the mandatory consecutive

sentences he received (7 and 25 years) for violations of 18 U.S.C. § 924(c) in

relation to the lower terms (7 and 7 years) that would be applied under

current law. The government respectfully submits that this Court lacks

authority to grant compassionate relief on that basis.

      1. The Pertinent Statute Directs that “Extraordinary and Compelling
         Circumstances” Allowing Compassionate Release Are Defined by the
         Sentencing Commission.

      The defendant, in effect, is seeking retroactive application of Section

403 of the First Step Act of 2018, which reduced the penalty for multiple


                                      -7-
                    2:03-cr-20004-MMM # 248      Page 8 of 39




924(c) violations committed by an offender who had not previously incurred a

924(c) conviction. However, the determination of the retroactivity of a

statutory provision is made by Congress. Dorsey v. United States, 567 U.S.

260, 274 (2012). In the ordinary course, it is presumed that a change to

criminal penalties does not apply retroactively, unless Congress provides

otherwise. Id. at 272. The controlling statute, 1 U.S.C. § 109, provides: “The

repeal of any statute shall not have the effect to release or extinguish any

penalty, forfeiture, or liability incurred under such statute, unless the

repealing Act shall so expressly provide, and such statute shall be treated as

still remaining in force for the purpose of sustaining any proper action or

prosecution for the enforcement of such penalty, forfeiture, or liability.”

      With respect to the change to Section 924(c) adopted in the First Step

Act, Congress stated its intent explicitly, providing in Section 403(b): “This

section, and the amendments made by this section, shall apply to any offense

that was committed before the date of enactment of this Act, if a sentence for

the offense has not been imposed as of such date of enactment.” First Step

Act § 403(b). Given that the defendant was sentenced before December 21,

2018, Section 403 does not apply in this case, and the defendant’s sentence

remains intact. Every court to address this issue agrees. See, e.g., United

States v. Cruz-Rivera, 954 F.3d 410 (1st Cir. 2020); United States v. Hodge,

948 F.3d 160 (3d Cir. 2020) (holding that § 403 of the Act does not apply

                                       -8-
                    2:03-cr-20004-MMM # 248     Page 9 of 39




retroactively in a case in which a sentence was imposed before the Act was

passed, even if another non-924(c) part of the sentence was modified after the

passage of the Act); United States v. Jordan, 952 F.3d 160, 171-74 (4th Cir.

2020); United States v. Richardson, 948 F.3d 733, 745-53 (6th Cir. 2020) (on

remand from the Supreme Court for consideration of the application of the

First Step Act, the court holds that Section 403 does not apply retroactively

to a 924(c) sentence imposed before the Act was passed, even if a direct

appeal remains pending); United States v. Hamilton, -- F. App’x --, 2020 WL

362943, at *2 (9th Cir. Jan. 22, 2020) (not precedential); United States v.

Hunt, 793 F. App’x 764 (10th Cir. 2019) (not precedential); Willingham v.

United States, -- F. App’x --, 2020 WL 1053098 (11th Cir. Mar. 4, 2020)

(denying motion to file successive 2255 petition); United States v. Buckner, --

F. App’x --, 2020 WL 1527727, at *6 n.12 (11th Cir. Mar. 31, 2020) (not

precedential).

      Thus, Congress expressly declined to extend the benefit of the amended

Section 924(c) to defendants like the defendant. Nevertheless, the defendant

seeks a different result, claiming that the compassionate release authority of

Section 3582(c)(1)(A)(i) authorizes what Section 403 of the First Step Act did

not. As recently amended by the First Step Act, Section 3582(c)(1)(A)(i)

provides:



                                      -9-
                    2:03-cr-20004-MMM # 248    Page 10 of 39




      (c) Modification of an imposed term of imprisonment.--The court
      may not modify a term of imprisonment once it has been imposed
      except that--

      (1) in any case--

      (A) the court, upon motion of the Director of the Bureau of
      Prisons, or upon motion of the defendant after the defendant has
      fully exhausted all administrative rights to appeal a failure of the
      Bureau of Prisons to bring a motion on the defendant’s behalf or
      the lapse of 30 days from the receipt of such a request by the
      warden of the defendant's facility, whichever is earlier, may
      reduce the term of imprisonment (and may impose a term of
      probation or supervised release with or without conditions that
      does not exceed the unserved portion of the original term of
      imprisonment), after considering the factors set forth in section
      3553(a) to the extent that they are applicable, if it finds that--

      (i) extraordinary and compelling reasons warrant such a
      reduction . . .

      and that such a reduction is consistent with applicable policy
      statements issued by the Sentencing Commission . . . .

In Section 603(b) of the First Step Act, Congress added the italicized passage

that permits a defendant, after denial of a request to BOP that it sponsor a

request for compassionate release, or the passage of a specified period of time

after seeking BOP’s acquiescence, to himself move the court for relief.

Previously, only BOP could initiate a motion for compassionate release.

      The defendant argues that the changes to 18 U.S.C. § 3582(C)(1)(A)(i)

made by the First Step Act have vested this Court with authority to identify

the extraordinary and compelling circumstances that may warrant a

sentence reduction. But that is not true. The First Step Act left unchanged a

                                     - 10 -
                    2:03-cr-20004-MMM # 248       Page 11 of 39




critical statutory command: any reduction must be “consistent with

applicable policy statements issued by the Sentencing Commission.” Here,

the applicable policy statement provides no basis for a sentence reduction

based on concern regarding the length of a previously imposed sentence.

      As before, Congress has directed the Sentencing Commission to

determine the permissible grounds for compassionate release. That directive

is expressed in several statutes. Congress directed the Sentencing

Commission to adopt policy statements regarding “the appropriate use of . . .

the sentence modification provisions set forth in section[] . . . 3582(c) of title

18.” 28 U.S.C. § 994(a)(2)(C). Providing further guidance, Section 994(t)

states: “The Commission, in promulgating general policy statements

regarding the sentencing modification provisions in section 3582(c)(1)(A) of

title 18, shall describe what should be considered extraordinary and

compelling reasons for sentence reduction, including the criteria to be applied

and a list of specific examples. Rehabilitation of the defendant alone shall not

be considered an extraordinary and compelling reason.” And finally, as

stated, Section 3582(c)(1)(A) conditions judicial relief on fidelity to the

applicable policy statement, which appears at U.S.S.G. § 1B1.13.

      The defendant suggests that the resulting guideline is only advisory,

but that is not true of this guideline. This policy statement is binding under

the express terms of Section 3582(c)(1)(A), and because it concerns only

                                       - 11 -
                    2:03-cr-20004-MMM # 248      Page 12 of 39




possible sentence reductions, not increases, it is not subject to the rule of

Booker v. United States, 543 U.S. 220 (2005), that any guideline that

increases a sentence must be deemed advisory.

      This issue was resolved by the Supreme Court in Dillon v. United

States, 560 U.S. 817 (2010), which the defendant does not address, but makes

clear that the statutory requirement in Section 3582 that a court heed the

restrictions stated by the Sentencing Commission is binding. Dillon

concerned a motion for a reduction in sentence under 18 U.S.C. § 3582(c)(2),

which allows a sentence reduction in limited circumstances upon the

Commission’s adoption of a retroactive guideline amendment lowering a

guideline range. That subsection allows such an action “if such a reduction is

consistent with applicable policy statements issued by the Sentencing

Commission” – language identical to that which appears in Section

3582(c)(1)(A) with respect to a court’s consideration of a motion for

compassionate release (“if it finds . . . that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission”).

      The Dillon Court held that the Commission’s pertinent policy

statement concerning retroactive guideline amendments (U.S.S.G. § 1B1.10)

is binding, particularly its directive that a permissible sentence reduction is

limited to the bottom of the revised guideline range, without application of

the rule of Booker. See Dillon, 560 U.S. at 826. Dillon emphasized that a

                                      - 12 -
                    2:03-cr-20004-MMM # 248      Page 13 of 39




sentence reduction under Section 3582(c)(2) is not a resentencing proceeding,

but rather “represents a congressional act of lenity intended to give prisoners

the benefit of later enacted adjustments to the judgments reflected in the

Guidelines,” without any possibility of increase in a sentence. Id. at 828. The

Court stressed the opening passage of 18 U.S.C. § 3582(c) – “The court may

not modify a term of imprisonment once it has been imposed except that” –

and the specific language of Section 3582(c)(2), which gives a court power to

“reduce” a sentence, not increase it. For this and numerous other reasons –

that the provision applies only to a limited class of prisoners, that Federal

Rule of Criminal Procedure 43(b)(4) does not require the defendant’s presence

at any proceeding under Section 3582(c), and that Congress explicitly gave

the Sentencing Commission a significant role in determining eligibility –

Dillon held that the Booker rule is inapplicable and the Commission’s

relevant policy statement is controlling.

      Every consideration identified in Dillon appears here. A motion for

compassionate release rests on an act of Congressional lenity. It appears

under the same prefatory language of Section 3582(c) (“The court may not

modify a term of imprisonment once it has been imposed except that”), and

explicitly refers to an action to “reduce” a sentence. It applies only to a

limited class of prisoners, and does not warrant a full resentencing procedure.

There is no basis for any conclusion other than that the statutory language is

                                       - 13 -
                       2:03-cr-20004-MMM # 248         Page 14 of 39




binding: a court may reduce a sentence based on “extraordinary and

compelling reasons” only if “such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”

       Thus, the defendant’s position, that Congress aimed to afford courts

discretion to determine in individual cases whether there is a basis for a

sentence reduction, simply ignores the text of the actual statutes, not to

mention the Dillon decision. 1

       The defendant cites S. Rep No. 98-225 (1983), but it does not contradict

the statutes (not that it could). This Senate report was issued in relation to

the Comprehensive Crime Control Act of 1984, in which the compassionate

release provision was adopted. At the time, Congress endeavored to abolish

indeterminate sentencing and the related parole system, determining that

fairness required consistent and predictable sentencing of like offenders. The

report observed:



       1  While some defendants have raised the rule of lenity in this context, it is
inapplicable. The rule of lenity applies only to “interpretations of the substantive ambit of
criminal prohibitions, [and] to the penalties they impose.” Bifulco v. United States, 447 U.S.
381, 387 (1990). Section 3582(c)(1)(A) authorizes only a reduction of a sentence; it neither
prohibits conduct nor imposes penalties. And in any event, application of the rule of lenity
“requires more than a difficult interpretative question. Rather, ‘[t]o invoke the rule, we
must conclude that there is a grievous ambiguity or uncertainty in the statute.’” United
States v. Flemming, 617 F.3d 252, 270 (3d Cir. 2010) (citing Muscarello v. United States,
524 U.S. 125, 138-39 (1998) (internal quotation marks and citation omitted)). The rule of
lenity is reserved “for those situations in which a reasonable doubt persists about a
statute’s intended scope even after resort to the language and structure, legislative history,
and motivating policies of the statute.” Moskal v. United States, 498 U.S. 103, 108 (1990).
Here, the statutory provision is unambiguous.
                                            - 14 -
                    2:03-cr-20004-MMM # 248     Page 15 of 39




      The Committee believes that there may be unusual cases in
      which an eventual reduction in the length of a term of
      imprisonment is justified by changed circumstances. These would
      include cases of severe illness, cases in which other extraordinary
      and compelling circumstances justify a reduction of an unusually
      long sentence, and some cases in which the sentencing guidelines
      for the offense of which the defender was convicted have been
      later amended to provide a shorter term of imprisonment. The
      Committee believes, however, that it is unnecessary to continue
      the expensive and cumbersome Parole Commission to deal with
      the relatively small number of cases in which there may be
      justification for reducing a term of imprisonment. The bill, as
      reported, provides instead in proposed 18 U.S.C. 3583(c) for court
      determination, subject to consideration of Sentencing
      Commission standards, of the question whether there is
      justification for reducing a term of imprisonment in situations
      such as those described.

S. Rep. 98-225, at 55-56. The Committee later described “the unusual case in

which the defendant’s circumstances are so changed, such as by terminal

illness, that it would be inequitable to continue the confinement of the

prisoner. In such a case, under subsection (c)(1)(A), the Director of the

Bureau of Prisons could petition the court for a reduction in the sentence, and

the court could grant a reduction if it found that the reduction was justified

by ‘extraordinary and compelling reasons’ and was consistent with applicable

policy statements issued by the Sentencing Commission.” Id. at 121. These

statements are fully consistent with the statutes as ultimately passed, which

direct courts to grant compassionate release only as consistent with the policy

statement of the Sentencing Commission.



                                      - 15 -
                    2:03-cr-20004-MMM # 248     Page 16 of 39




      In sum, in amending Section 3582(c)(1)(A), Congress granted inmates a

new procedural right: the opportunity to bring motions for compassionate

release directly. In so providing, Congress did not alter the substantive

criteria governing motions for compassionate release, which remain subject to

binding guidance of the Sentencing Commission.

      2. The Governing Policy Statement Does Not Permit Relief Based on
         Disagreement with the Length of a Mandatory Sentence.

      Based on the Congressional mandate, the Sentencing Commission set

forth the policy statement in Section 1B1.13 governing motions for

compassionate release. In defining the extraordinary circumstances that may

warrant relief, the Commission focused on medical condition, age, and family

responsibilities. Application note 1 states that “extraordinary and compelling

reasons exist under any of the circumstances set forth below”:

      (A) Medical Condition of the Defendant.--

      (i) The defendant is suffering from a terminal illness (i.e., a
      serious and advanced illness with an end of life trajectory). A
      specific prognosis of life expectancy (i.e., a probability of death
      within a specific time period) is not required. Examples include
      metastatic solid-tumor cancer, amyotrophic lateral sclerosis
      (ALS), end-stage organ disease, and advanced dementia.

      (ii) The defendant is--

      (I) suffering from a serious physical or medical condition,

      (II) suffering from a serious functional or cognitive impairment,
      or


                                      - 16 -
                   2:03-cr-20004-MMM # 248     Page 17 of 39




      (III) experiencing deteriorating physical or mental health because
      of the aging process,

      that substantially diminishes the ability of the defendant to
      provide self-care within the environment of a correctional facility
      and from which he or she is not expected to recover.

      (B) Age of the Defendant.--The defendant (i) is at least 65 years
      old; (ii) is experiencing a serious deterioration in physical or
      mental health because of the aging process; and (iii) has served at
      least 10 years or 75 percent of his or her term of imprisonment,
      whichever is less.

      (C) Family Circumstances.--

      (i) The death or incapacitation of the caregiver of the defendant’s
      minor child or minor children.

      (ii) The incapacitation of the defendant’s spouse or registered
      partner when the defendant would be the only available caregiver
      for the spouse or registered partner.

      (D) Other Reasons.--As determined by the Director of the Bureau
      of Prisons, there exists in the defendant's case an extraordinary
      and compelling reason other than, or in combination with, the
      reasons described in subdivisions (A) through (C).

Addressing subsection (D), BOP has issued a regulation defining its own

consideration of requests for compassionate release. That regulation appears

at Program Statement 5050.50, available at

https://www.bop.gov/policy/progstat/5050_050_EN.pdf. This program

statement was amended effective January 17, 2019, following passage of the

First Step Act. It replaces the previous program statement, 5050.49, CN-1. It

sets forth in detail BOP’s definition of the circumstances that may support a


                                     - 17 -
                    2:03-cr-20004-MMM # 248     Page 18 of 39




request for compassionate release, limited to the same bases identified by the

Sentencing Commission: medical condition, age, and family circumstances.

      Neither the policy statement nor the BOP regulation provides any basis

for compassionate release based on reevaluation of the severity of the original

sentence. In this case, the defendant does not set forth anything more. He

asserts that he is rehabilitated (which by itself, under 28 U.S.C. § 994(t), may

not be the basis for relief), and that the original mandatory minimum

sentence was too extreme as revealed by the recent statutory amendment.

This does not set forth an allowable basis for relief consistent with the

Sentencing Commission’s policy statement.

      This is not surprising. The compassionate release statute is part of an

intricate sentencing scheme. The 1984 sentencing reform of which this

statute is part was animated by the Congressional determination “that

sentencing in the Federal courts is characterized by unwarranted disparity

and by uncertainty about the length of time offenders will serve in prison.” S.

Rep. 98-225, at 49. Thus, Congress created the Sentencing Commission to

“provide certainty and fairness in meeting the purposes of sentencing,

avoiding unwarranted sentencing disparities among defendants with similar

records who have been found guilty of similar criminal conduct while

maintaining sufficient flexibility to permit individualized sentences when

warranted by mitigating or aggravating factors not taken into account in the

                                      - 18 -
                    2:03-cr-20004-MMM # 248     Page 19 of 39




establishment of general sentencing practices . . . .” 28 U.S.C. § 991(b)(1)(B).

See also Peugh v. United States, 569 U.S. 530, 535 (2013); United States v.

Booker, 543 U.S. 220, 264 (2005) (majority opinion of Breyer, J.); Koon v.

United States, 518 U.S. 81, 113 (1996) (“The goal of the Sentencing

Guidelines is, of course, to reduce unjustified disparities and so reach toward

the evenhandedness and neutrality that are the distinguishing marks of any

principled system of justice. In this respect, the Guidelines provide

uniformity, predictability, and a degree of detachment lacking in our earlier

system.”). Justice Breyer, an architect of the sentencing reform effort,

explained:

      The Sentencing Reform Act (SRA) has two overall objectives. See
      Barber v. Thomas, 130 S.Ct. 2499, 2505 (2010); see also United
      States Sentencing Commission, Guidelines Manual § 1A3, p. 1.2
      (Nov.1987) (USSG) (addressing statutory objectives). First, it
      seeks greater honesty in sentencing. Instead of a parole
      commission and a judge trying to second-guess each other about
      the time an offender will actually serve in prison, the SRA tries
      to create a sentencing system that will require the offender
      actually to serve most of the sentence the judge imposes. See
      Mistretta v. United States, 488 U.S. 361, 367 (1989) (“[The SRA]
      makes all sentences basically determinate”). Second, the Act
      seeks greater fairness in sentencing through the creation of
      Guidelines that will increase the likelihood that two offenders
      who engage in roughly similar criminal behavior will receive
      roughly similar sentences. See Barber, supra, at 2505 (noting
      that Congress sought to achieve, in part, “increased sentencing
      uniformity”).

Setser v. United States, 566 U.S. 231, 244 (2012) (Breyer, J., dissenting).



                                      - 19 -
                    2:03-cr-20004-MMM # 248     Page 20 of 39




      Thus, the Act calls for consistent sentencing, and provides extremely

limited grounds for later alteration of a sentence. Specifically, Section 3582(c)

prohibits a court from modifying a sentence of imprisonment except in three

limited circumstances: (1) where extraordinary and compelling reasons

warrant a reduction, § 3582(c)(1)(A); (2) where another statute or Federal

Rule of Criminal Procedure 35 expressly permits a sentence modification,

§ 3582(c)(1)(B); or (3) where a defendant has been sentenced to a term of

imprisonment based on a sentencing range that was subsequently lowered by

the Commission and certain other requirements are met, § 3582(c)(2). See

also United States v. Washington, 549 F.3d 905, 915-16 (3d Cir. 2008)

(holding that a sentence may only be modified pursuant to Section 3582(c) or

Rule 35, and a district court otherwise lacks jurisdiction to modify a

previously imposed sentence; here, the district court vacated a sentence upon

learning that the defendant had been prosecuted under a false name he

provided, in order to conceal his full criminal history, and the Court of

Appeals reversed this action as exceeding the court’s jurisdiction). Under

Section 3582(c), “[i]n the sentencing context, there is simply no such thing as

a ‘motion to reconsider’ an otherwise final sentence.” United States v. Dotz,

455 F.3d 644, 648 (6th Cir. 2006).

      Accordingly, consistent with the statutory scheme, the grounds for

compassionate release identified by the Commission are all based on

                                      - 20 -
                    2:03-cr-20004-MMM # 248     Page 21 of 39




inherently individual circumstances – health, age, and family responsibilities

– and, not surprisingly, nothing remotely comparable to the propriety of

statutory penalties applied to thousands of offenders.

      Indeed, the remedy sought by the defendant would mark a profound

alteration of the sentencing scheme carefully designed by Congress. It would

afford individual judges the authority to, in effect, exercise a parole power

that Congress specifically acted in 1984 to abolish, or exercise a clemency

function that the Constitution affords exclusively to the President. See U.S.

Const., Art. II, § 2, cl. 1. A judge could, for instance, impose a mandatory

sentence as dictated by Congress, and then after the judgment became final

act to reduce it, upon a declaration that imposition of the sentence in the

particular case is “extraordinary” and unwarranted. This power would

inevitably result in varying determinations by different courts, demolishing

the certainty and consistency in sentencing that Congress required through

passage of the Sentencing Reform Act. The suggested course would also

undermine the finality of sentences, a concept “which is essential to the

operation of our criminal justice system. Without finality, the criminal law is

deprived of much of its deterrent effect.” Teague v. Lane, 489 U.S. 288, 309

(1989).

      To be sure, Congress could have authorized sentence reductions for

defendants sentenced under prior versions of Section 924(c). In Section 404 of

                                      - 21 -
                       2:03-cr-20004-MMM # 248         Page 22 of 39




the First Step Act, for example, Congress authorized full retroactive

application of Sections 2 and 3 of the Fair Sentencing Act of 2010. But

Congress decided not to extend the benefit of Section 403 of the First Step Act

to defendants like the defendant, and it did not authorize use of Section

3582(c)(1)(A) to accomplish the same result. Instead, as before the First Step

Act, Congress directed the Sentencing Commission to identify extraordinary

circumstances that may warrant compassionate release. The Commission has

set forth a sensible set of reasons, focused on individual circumstances, that

do not contemplate resentencing based on a reassessment of the appropriate

criminal penalty for the original criminal conduct. 2

       The suggested action here, to effectively countermand Congress’

determination regarding retroactive application of the First Step Act, also

parts from the basic rule that Congress, not the executive or judicial

branches, defines sentences. Article I, Section 8 of the United States

Constitution charges Congress with setting penalties for criminal offenses.

See Mistretta v. United States, 488 U.S. 361, 363 (1989) (citing United States

v. Wiltberger, 18 U.S. (5 Wheat.) 76, 94 (1820) (identifying “the plain

principle that the power of punishment is vested in the legislative, not in the



       2Likewise, it would be inappropriate for BOP, in the exercise of its authority to
recommend compassionate release, to assume for itself the authority to reject lengthy
sentences in individual cases based on disagreement with Congressional penalty
enactments.
                                           - 22 -
                    2:03-cr-20004-MMM # 248     Page 23 of 39




judicial department. It is the legislature, not the Court, which is to define a

crime, and ordain its punishment.”)). Congress’ authority in this regard

extends to identifying the relative seriousness of various offenses, and “in

evaluating the magnitude of the harm caused by” an offense, courts “defer to

the findings made by Congress.” United States v. MacEwan, 445 F.3d 237,

249 (3d Cir. 2006). “Whatever views may be entertained regarding severity of

punishment . . . these are peculiarly questions of legislative policy.”

Dorszynski v. United States, 418 U.S. 424, 442 (1974) (ellipsis in original,

quoting Gore v. United States, 357 U.S. 386, 393 (1958)).

      Under still-controlling law, Congress has tasked the Sentencing

Commission, not the courts, with determining what constitutes an

“extraordinary and compelling reason” that can justify compassionate

release. In a detailed and still-controlling policy statement, the Commission

has set forth four categories of reasons that qualify. The reasons that the

defendant relies upon in his motion do not align with any of the reasons given

by the Commission. Because of this, he is statutorily ineligible for

compassionate release.

      3. The District Court Decisions Supporting the Defendant’s Position
         Are Unpersuasive.

      A number of district courts have agreed with the proposition that a

court may now itself define the circumstances that permit compassionate


                                      - 23 -
                      2:03-cr-20004-MMM # 248         Page 24 of 39




release, unfettered by the Commission’s policy statement, but most present

limited reasoning, and none addresses the extensive arguments presented

here concerning the clear statutory language. Indeed, none recognizes or

addresses the significance of the Supreme Court’s Dillon decision in

addressing this issue. See, e.g., United States v. Rodriguez, 2019 WL

6311388, at *7 (N.D. Cal. Nov. 25, 2019); United States v. Brown, 2019 WL

4942051, at *4 (S.D. Iowa Oct. 8, 2019); United States v. O’Bryan, 2020 WL

869475 (D. Kan. Feb. 21, 2020); United States v. Perez, 2020 WL 1180719 (D.

Kan. Mar. 11, 2020); 3 United States v. Bucci, 2019 WL 5075964, at *1 (D.

Mass. Sept. 16, 2019); United States v. Urkevich, 2019 WL 6037391 (D. Neb.

Nov. 14, 2019); United States v. Beck, 2019 WL 2716505, at *6 (M.D.N.C.

June 28, 2019); United States v. Young, 2020 WL 1047815, at *6 (M.D. Tenn.

Mar. 4, 2020); United States v. Cantu, 2019 WL 2498923, at *5 (S.D. Tex.

June 17, 2019); United States v. Maumau, 2020 WL 806121 (D. Utah Feb. 18,

2020); United States v. Redd, 2020 WL 1248493 (E.D. Va. Mar. 16, 2020).

       Other courts disagree, and concur with the government’s view that the

policy statement remains controlling. See, e.g., United States v. Mollica, 2020


       3  Perez granted compassionate release both because the sentence was imposed
under mandatory guidelines, and because the defendant meets the BOP criteria for relief
for older inmates. In that case, the government stated only that the availability of relief
was unsettled, while acknowledging that the “majority” view permitted the court to replace
BOP in determining eligibility for compassionate release. The government did not present
the thorough arguments offered here. Indeed, in most of the adverse decisions cited here,
the government regrettably did not present all of the arguments stated here.
                                           - 24 -
                   2:03-cr-20004-MMM # 248     Page 25 of 39




WL 1914956, at *4 (N.D. Ala. Apr. 20, 2020); United States v. Lynn, 2019 WL

3805349, at *3-4 (S.D. Ala. Aug. 13, 2019); United States v. Shields, 2019 WL

2359231, at *4 (N.D. Cal. June 4, 2019); United States v. Willingham, 2019

WL 6733028, at *2 (S.D. Ga. Dec. 10, 2019) (disagreeing with decisions cited

above, stating, “[t]hese cases, however, rest upon a faulty premise that the

First Step Act somehow rendered the Sentencing Commission’s policy

statement an inappropriate expression of policy. This interpretation, and it

appears to be an interpretation gleaned primarily from the salutary purpose

expressed in the title of Section 603(b) of the First Step Act, contravenes

express Congressional intent that the Sentencing Commission, not the

judiciary, determine what constitutes an appropriate use of the

‘compassionate release’ provision”); United States v. McGraw, 2019 WL

2059488, *2 (S.D. Ind. 2019); United States v. Neubert, 2020 WL 1285624, at

*3 (S.D. Ind. Mar. 17, 2020) (“a reduction under § 3582(c)(1)(A) is not

warranted because the disparity between Mr. Neubert’s actual sentence and

the one he would receive if he committed his crimes today is not an

‘extraordinary and compelling circumstance.’ Instead, it is what the plain

language of § 403 [of the First Step Act] requires.”); United States v. Schmitt,

2020 WL 96904, at *3 (N.D. Iowa Jan. 8, 2020); United States v. Washington,

2019 WL 6220984, at *2 (E.D. Ky. Nov. 21, 2019); United States v. Fox, 2019



                                     - 25 -
                       2:03-cr-20004-MMM # 248          Page 26 of 39




WL 3046086, at *3 (D. Me. July 11, 2019); 4 United States v. Willis, 382 F.

Supp. 3d 1185, 1187 (D.N.M. 2019); United States v. Ebbers, 2020 WL 91399,

*4 (S.D.N.Y. Jan. 8, 2020); United States v. Overcash, 2019 WL 1472104, at

*2 (W.D.N.C. Apr. 3, 2019); United States v. Hunter, 2020 U.S. Dist. LEXIS

4305, at *5 (S.D. Ohio Jan. 9, 2020); United States v. York, 2019 WL

3241166, at *4 (E.D. Tenn. July 18, 2019); United States v. Pitts, 2020 WL

1676365, at *7 (W.D. Va. Apr. 6, 2020) (refusing to commit an inappropriate

“end run” around the non-retroactivity of Section 403 of the First Step Act,

that amended 924(c) penalties). Cf. United States v. Rivernider, 2019 WL

3816671, at *3 (D. Conn. Aug. 14, 2019) (“In support of his claim under

subdivision (D), the defendant makes a variety of assertions: his convictions

and sentence are unlawful, he has served substantially more time in prison

than he expected to serve when he pleaded guilty, he has been mistreated



       4  In Fox, the district court stated, “I agree with the courts that have said that the
Commission’s existing policy statement provides helpful guidance on the factors that
support compassionate release, although it is not ultimately conclusive given the statutory
change.” 2019 WL 3046086, at *3. But the court then evaluated, and denied, the
defendant’s request on the basis of the considerations outlined in the policy statement,
declining to consider the defendant’s argument that changes in sentencing law and
disparate treatment of other offenders presented extraordinary circumstances warranting
relief. The court reasoned: “I conclude that those other extraordinary and compelling
reasons should be comparable or analogous to what the Commission has already articulated
as criteria for compassionate release. Despite Fox’s understandable frustration over the
unfairness he perceives in others getting sentencing benefits while he does not, the
compassionate release provision is not an end-run around the Commission’s authority to
make certain Guideline changes not retroactive or Congress’s decision to reduce sentences
for some crimes but not others, or a means to redress perceived disparities with other
sentenced defendants.” Id. In other words, this case as well stands in opposition to the relief
sought here.
                                            - 26 -
                   2:03-cr-20004-MMM # 248     Page 27 of 39




and treated unfairly, and his minor children are suffering in his absence.

None of these factors is comparable to the Commission’s criteria for

compassionate release.”).

      The first appellate decision on the issue agreed with the government’s

view. In United States v. Saldana, -- F. App’x --, 2020 WL 1486892 (10th Cir.

Mar. 26, 2020) (not precedential), the panel held that compassionate release

is not available based on a change in sentencing law that would produce a

lower sentence today. The panel stated: “neither the § 1B1.13 commentary

nor BOP Program Statement 5050.50 identify post-sentencing developments

in case law as an ‘extraordinary and compelling reason’ warranting a

sentence reduction.” Accordingly, the court held, a court lacks jurisdiction to

grant compassionate release on this basis.

      In many of the cases in which a district court has articulated a power to

consider circumstances not identified by the Sentencing Commission, the

relief granted was in fact based on the traditional considerations of health,

age, and family circumstances that are identified by the Commission as

possible extraordinary circumstances. See Cantu, 2019 WL 2498923, at *1

(identifying the defendant as “elderly,” and the government agreed that home

confinement was warranted); Beck, 2019 WL 2716505 (relief granted on the

basis of invasive cancer and BOP’s purported history of indifference to the

defendant’s medical condition); Rodriguez, 2019 WL 6311388 (defendant’s

                                     - 27 -
                   2:03-cr-20004-MMM # 248     Page 28 of 39




claim was exclusively based on medical condition, and the court upon

analysis denied the motion); Bucci, 2019 WL 5075964 (defendant is sole

available caregiver for ailing mother); Schmitt, 2020 WL 96904 (defendant

suffered from metastatic breast cancer); United States v. Cantu-Rivera, 2019

WL 2578272 (S.D. Tex. June 24, 2019) (although the court suggested that the

policy statement is not binding, its grant of release was nonetheless based on

the defendant’s advanced age and significant health issues, as well as the fact

that he would receive a lower sentence under current law).

      However, many courts in recent months have granted the relief the

defendant seeks here, and reduced sentences based on pre-First Step Act

924(c) charges. Besides the decisions to that effect cited above in O’Bryan,

2020 WL 869475; Urkevich, 2019 WL 6037391; Young, 2020 WL 1047815;

Maumau, 2020 WL 806121; and Redd, 2020 WL 1248493, other such

decisions include United States v. Wade, 2020 WL 1864906 (C.D. Cal. Apr.

13, 2020); United States v. Chan, 2020 WL 1527895 (N.D. Cal. Mar. 31, 2020)

(indicative ruling pending completion of appeal); United States v. Almontes,

2020 WL 1812713 (D. Conn. Apr. 9, 2020); United States v. Decator, 2020 WL

1676219 (D. Md. Apr. 6, 2020); United States v. Haynes, 2020 WL 1941478

(E.D.N.Y. Apr. 22, 2020); United States v. Marks, 2020 WL 1908911, at *7

(W.D.N.Y. Apr. 20, 2020); and United States v. McPherson, 2020 WL 1862596



                                     - 28 -
                       2:03-cr-20004-MMM # 248         Page 29 of 39




(W.D. Wash. Apr. 14, 2020). 5 These recent decisions mostly rely on earlier

ones to justify relief, without tackling the significant and indeed insuperable

barriers explained by the government to this Court.

       To the extent that courts have perceived expanded judicial authority in

considering motions for compassionate release, those decisions are without

legal basis. Cantu presents one of the more extensive discussions, and is most

frequently cited. It devotes most of the pertinent discussion, 2019 WL

2498923, at *3-5, to the indisputable proposition that the portion of the

guideline commentary that conditions relief on a BOP motion, consistent with

the earlier statute, is no longer operative, as a policy statement may not

conflict with a governing statute. 6 From that premise, however, Cantu



       5 Young held that relief was warranted in light of the change in 924(c) penalties, in
combination with the defendant’s medical condition and rehabilitation, even though his
medical condition and rehabilitation by themselves would not warrant relief. 2020 WL
1047815.

       In Brown, 2019 WL 4942051, the Iowa district court suggested that relief may be
afforded based on the length of 924(c) sentences, but denied the request, as the defendant
had not yet completed the sentence that would be imposed under current law; the court
instead suggested that the Department of Justice support a request for executive
commutation of the sentence.

       6 Application note 4 of Section 1B1.13, which states the prior requirement of a BOP
motion, has not been amended in light of the First Step Act, as the Commission currently
lacks a quorum.

        Application note 4 also encourages BOP to be liberal in filing such motions and
states that a “court is in a unique position to determine whether the circumstances warrant
a reduction.” But this language does not empower a court to ignore the policy statement’s
substantive directives and adopt a freestanding power to declare what circumstances may


                                           - 29 -
                       2:03-cr-20004-MMM # 248          Page 30 of 39




unjustifiably concludes “that when a defendant brings a motion for a

sentence reduction under the amended [Section 3582(c)(1)(A)], the Court can

determine whether any extraordinary and compelling reasons other than

those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)-(C) warrant granting

relief.” Id. at *5.

       In support, Cantu relies first on the proposition that Congress aimed to

increase the award of compassionate release, and the fact that the title of

Section 603(b) of the First Step Act is “Increasing the Use and Transparency

of Compassionate Release.” But as the court explained in its lengthy rejection

of Cantu in United States v. Lynn, 2019 WL 3805349, at *3-4 (S.D. Ala. Aug.

13, 2019), there is much in the First Step Act that expands the availability of

compassionate release, from the authorization of direct defense requests to a

sentencing court, to provisions requiring notification and assistance to

prisoners who may prepare requests. 7 Nothing in the Act, however, revises

the explicit directives in Sections 994(t) and 3582(c)(1)(A) requiring



justify a sentence reduction. To the contrary, the note restates the court’s obligation to
adhere to consideration of the circumstances identified by the Commission.

       7 Besides allowing direct defense motions to the court, removing BOP as the
gatekeeper, the First Step Act added subsection (d) to Section 3582, imposing enhanced
requirements on BOP to notify prisoners of their right to seek compassionate release, with
particular requirements (including mandates that BOP assist certain prisoners in
preparing motions) where the inmate is terminally ill or suffers from a physical or mental
impairment limiting the ability to prepare a motion. Additionally, the First Step Act
added subsection (e), which requires a report by BOP to Congress in three years regarding
the consideration of compassionate release motions.
                                             - 30 -
                    2:03-cr-20004-MMM # 248     Page 31 of 39




compliance with the Sentencing Commission’s policy statement. And as Lynn

correctly concluded, “[i]f the policy statement needs tweaking in light of

Section 603(b), that tweaking must be accomplished by the Commission, not

by the courts.” 2019 WL 3805349, at *4; see id. at *4 n.5 (noting it is not “easy

to believe that Congress, which plainly desired the Commission to pour

content into ‘extraordinary and compelling reasons,’ intended to eliminate

that content by allowing defendants to move for compassionate release.’”).

      Next, Cantu relies on application note 1(D), which authorizes a

reduction if, “[a]s determined by the Director of the Bureau of Prisons, there

exists in the defendant’s case an extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A)

through (C).” 2019 WL 2498923, at *4-5. Because the BOP is no longer the

“sole determiner of what constitutes an extraordinary and compelling

reason,” Cantu suggests, application note 1(D) “is not applicable when a

defendant requests relief under § 3582(c)(1)(A),” and the district court, rather

than the BOP, now may identify extraordinary and compelling reasons

warranting a sentence reduction other than those set forth elsewhere in the

policy statement. Id. Neither conclusion follows. First, even where a

defendant moves for compassionate release, it remains sensible to permit

BOP to use its expertise to identify additional extraordinary circumstances

warranting compassionate release, whether specific to the defendant or

                                      - 31 -
                    2:03-cr-20004-MMM # 248    Page 32 of 39




applicable generally, as set forth in the program statement. And second, even

if application note 1(D) does not apply where a defendant moves for

compassionate release, Cantu does not explain how that note or any other

portion of Section 1B1.13 grants courts unfettered authority to determine

what constitutes an extraordinary and compelling reason untethered to those

set forth elsewhere in the policy statement. In other words, even after the

First Step Act, Congress has “left the task of fleshing out the universe of

extraordinary and compelling reasons to the Commission, not the judiciary.

The Court is not freed by congressional silence but bound by Commission

policy statements that Congress has expressly required the courts to follow.”

Lynn, 2019 WL 3805349, at *5. See United States v. Ebbers, 2020 WL 91399,

*4 (S.D.N.Y. Jan. 8, 2020) (“Congress in fact only expanded access to the

courts; it did not change the standard.”).

      In granting relief in United States v. Maumau, 2020 WL 806121 (D.

Utah Feb. 18, 2020), the court took a different tack, stating:

      The court briefly notes that, in reaching this conclusion, its
      reasoning is slightly different from some of the other district
      courts cited above. A few of those cases frame the First Step Act
      as shifting discretion from the Bureau of Prisons Director to the
      district courts. See, e.g., Fox, 2019 WL 3046086 at *3 (“I treat the
      previous BOP discretion to identify other extraordinary and
      compelling reasons as assigned now to the courts.”); Brown, 2019
      WL 4942051 at *4 (same). But in this court’s view, the district
      courts have always had the discretion to determine what counts
      as compelling and extraordinary. The courts have never been a
      rubber stamp for compassionate release decisions made by the

                                      - 32 -
                      2:03-cr-20004-MMM # 248        Page 33 of 39




      Bureau of Prisons. . . . The key change made by the First Step Act
      is not a redistribution of discretion, but the removal of the
      Director’s role as a gatekeeper.

Maumau, 2020 WL 806121, at *4 n.5.

      But Maumau, like all the decisions in agreement with it, entirely

ignores the statutory command that, when exercising the discretion it

possesses, a district court may only grant a reduction that “is consistent with

applicable policy statements issued by the Sentencing Commission.” Maumau

never addresses that provision, or the Supreme Court’s interpretation of such

language in Dillon. It is because of that provision that a court cannot grant

relief based solely on disagreement with the length of a sentence, or based on

application of an otherwise non-retroactive change in sentencing law, as the

Sentencing Commission has not authorized any reduction on such bases. 8

      Finally, United States v. Rodriguez, 2020 WL 1627331 (E.D. Pa. Apr. 1,

2020), posited that there is no “applicable” policy statement to obey, because

the removal of the requirement of a BOP motion rendered the current policy

statement obsolete. Id. at *4. But whatever the status of the policy statement,

the fact remains that Congress explicitly directed the Sentencing

Commission, not courts, to “describe what should be considered extraordinary


      8  Rather, these adverse decisions not only ignore Dillon completely, but also, in
several cases, expressly state, erroneously, that this particular guideline statement is
advisory due to Booker. See, e.g., Haynes, 2020 WL 1941478 at *12 (“Booker establishes
that the Guidelines and their commentary are unquestionably not binding on the Courts.”).


                                          - 33 -
                   2:03-cr-20004-MMM # 248     Page 34 of 39




and compelling reasons for sentence reduction, including the criteria to be

applied and a list of specific examples.” 28 U.S.C. § 994(t). The First Step Act

did not modify that exclusive delegation of authority, under which the

Commission alone may define extraordinary and compelling reasons in the

first instance. And in any event, the present application note is not obsolete;

the definition of “extraordinary and compelling reasons” is not altered in any

respect by the removal of the BOP motion requirement, and remains

applicable.

      Rodriguez further opined that denying courts the opportunity to define

qualifying circumstances would effectively narrow the available bases for

relief in cases in which BOP never assesses an inmate’s request for

compassionate release. 2020 WL 1627331, at *5. The court stated that

because paragraph (D) of the application note allows BOP to define additional

circumstances for compassionate release, an inmate would be prejudiced if

BOP did not promptly assess the inmate’s request and a court could not itself

identify novel grounds for relief. Id. But as explained above, BOP has already

issued a program statement identifying the circumstances it considers

extraordinary, satisfying the purpose of paragraph (D). Nothing prevents a

court, after the 30-day review period has ended, from granting compassionate

release on the basis of grounds described in either the guideline policy



                                     - 34 -
                       2:03-cr-20004-MMM # 248         Page 35 of 39




statement or in the BOP program statement, which ensures that all inmates

are subject to the same criteria. 9

       As stated, the defendant’s suggestion could severely undermine the

plain goals of the Sentencing Reform Act to reduce disparity in sentencing

and to afford offenders, victims, and the public a clear understanding at the

time of sentencing of the actual punishment imposed. It would remove

certainty in sentencing, allowing individual judges years after the fact to

revise terms based on their then-determined views of the reasonableness of

sentencing law. Whatever the merit of such a plan, it may only be instituted

by Congress.

       And indeed, the decisions we criticize here are ushering in a new era, in

which courts are incorrectly assuming a sweeping parole power that Congress

never declared, certainly not in the compassionate release statute. In Marks,




       9   Moreover, the discussion in Rodriguez is dictum. The defendant sought relief both
on the basis of the length of his sentence and his vulnerability to COVID-19. Although
Rodriguez argued that the court could grant compassionate release based on his assessment
of the different way his case would be charged and sentenced under current law, the court
did not accept this basis for relief. Id. at *10 n.32 (“I do not find the purported changes in
Department of Justice (DOJ) policy to be extraordinary and compelling reasons. Whether or
not this could be an appropriate basis for compassionate release, Mr. Rodriguez has not
demonstrated that he would be charged differently today.”). As to Rodriguez’s medical claim
for relief, the government never suggested that, under the policy statement, exposure to
COVID-19 of a vulnerable inmate could not be a basis for compassionate release. To the
contrary, in numerous cases currently being litigated, the government acknowledges that a
chronic condition or characteristic that places a defendant at heightened risk of adverse
outcomes based on COVID-19 may qualify as a “serious physical or medical condition” that
“substantially diminishes the ability of the defendant to provide self-care within the
environment of the correctional facility.” U.S.S.G. § 1B1.13.
                                            - 35 -
                    2:03-cr-20004-MMM # 248     Page 36 of 39




for instance, the district court stated, “I recognize that the Court does not sit

as a super parole board. The Court has no inherent power to grant clemency

to previously sentenced defendants, whether based on their good conduct in

prison or for any other reasons, no matter how compelling those reasons

might seem.” United States v. Marks, 2020 WL 1908911, at *16 (W.D.N.Y.

Apr. 20, 2020). The court then proceeded to do exactly that, declaring that

“Congress has expanded courts’ powers to modify defendants’ sentences.”

That expansion is not expressed anywhere in the First Step Act, which, as

relevant here, merely authorized inmates to petition for compassionate

release directly, subject to the terms set by the Sentencing Commission.

      Other recent cases, outside the context of stacked 924(c) sentences,

illustrate what is at stake. In United States v. Millan, 2020 WL 1674058

(S.D.N.Y. Apr. 6, 2020), the court relied on this newly declared authority

under the compassionate release statute, and released a defendant after he

served 28 years of a life sentence for drug and firearm crimes. The court

summarized: “Mr. Millan’s extraordinary rehabilitation, together with his

remorse and contrition, his conduct as model prisoner and man of

extraordinary character, his leadership in the religious community at FCI

Fairton, his dedication to work with at-risk youth and suicide prevention, and

the support of BOP staff at FCI Fairton, including their opinion that if

released, Mr. Millan would be a productive member of society and no danger

                                      - 36 -
                    2:03-cr-20004-MMM # 248     Page 37 of 39




to others, and the sentencing disparity that would result from further

incarceration all constitute extraordinary and compelling reasons justifying a

reduction in sentence.” Id. at *15. In other words, just what the defendant

seeks in this case: a return of parole and indeterminate sentencing that was

abolished in the Sentencing Reform Act.

      Likewise, in United States v. Reyes, 2020 WL 1663129 (N.D. Ill. Apr. 3,

2020), the court reduced a 300-month sentence imposed for robbery and

firearm offenses, to time served of 180 months, based on factors not

addressed in the policy statement: the length of the sentence, the defendant’s

rehabilitation, and the fact that he can assist with the care of an aunt who is

suffering from cancer (but is not one of the relations described in the policy

statement as allowing compassionate release based on family circumstances).

This court as well relied on the incorrect notion that a court itself may

identify “extraordinary and compelling circumstances” and proceed to alter a

long-final sentence. We request that this Court not follow these mistaken

rulings.

      4. The Defendant Should Not Receive Relief.

      Finally, even if the defendant were statutorily eligible for consideration

of compassionate release on the basis of a change in sentencing law (which he

is not), such relief is always discretionary. For the reasons explained above,

this Court should exercise its discretion to deny it.

                                      - 37 -
                    2:03-cr-20004-MMM # 248   Page 38 of 39




V.   Conclusion

     Accordingly, the government respectfully requests that the defendant’s

motion be denied.


                             Respectfully submitted,

                             JOHN C. MILHISER
                             UNITED STATES ATTORNEY


                             BY:   s/Timothy A. Bass
                                   Timothy A. Bass, Bar No. MO 45344
                                   Assistant United States Attorney
                                   318 South Sixth Street
                                   Springfield, IL 62701
                                   Phone: (217) 492-4450
                                   tim.bass@usdoj.gov




                                    - 38 -
                    2:03-cr-20004-MMM # 248     Page 39 of 39




                          CERTIFICATE OF SERVICE

      I hereby certify that on September 21, 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will

send notification of such filing to:

      Counsel of Record

                                       s/Timothy A. Bass
                                       Timothy A. Bass, Bar No. MO 45344
                                       Assistant United States Attorney
                                       318 South Sixth Street
                                       Springfield, IL 62701
                                       Phone: (217) 492-4450
                                       tim.bass@usdoj.gov




                                       - 39 -
